Citation Nr: 1706232	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-11 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cerebrovascular accident (claimed as severe stroke) to include as secondary to atypical chest pain/costochondritis.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent 	


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1974 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was originally before the Board in July 2014, at which time the Board issued a remand of the claim of service connection for a cerebrovascular accident (CVA) for further development.  The RO has completed the Board's July 2014 remand directives with regard to the Veteran's claim for service connection for a CVA, and his case has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's CVA was not manifest in service or within one year of the Veteran's discharge from service; any current CVA is not otherwise etiologically related to such service.

2.  The Veteran's current CVA is not proximately due to, nor aggravated by, a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a CVA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The Board finds the May 2016 VA examination, and subsequent November 2016 VA examination, are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis and opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in July 2014.  Specifically, the Board noted that the August 2013 VA examination of record was inadequate because no sufficient rationale was given for the opinions provided.  The Board instructed that the Veteran be provided an additional VA examination to obtain an opinion from a cardiologist regarding service connection for a CVA.  The Veteran was provided the requested examinations in May 2016, and an addendum opinion was submitted in November 2016, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Direct Service Connection

The Veteran claims entitlement to service connection for a CVA. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends his current CVA is related to his active military service.  Specifically, he asserts that his current CVA is a direct result of injuries sustained during his period of service. 

The Veteran clearly has a current disability from a CVA.  However, the record does not demonstrate an in-service occurrence or aggravation of a CVA, or residual effects of a CVA.  Further, a VA examination for disability evaluation conducted in August 1995, six months after the Veteran exited service, notes the Veteran as having "normal" neurological symptoms.  As the evidence does not indicate the Veteran's CVA was incurred or aggravated during service, the Board finds the Veteran's CVA did not manifest during his period of active service. 

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

A VA examination was conducted with the Veteran in May 2016.  The results of that examination and the Veteran's prior medical history were subsequently reviewed by a cardiologist, and an addendum opinion was added to the record in November 2016.  The VA examiners determined it was less likely than not that while in service the Veteran suffered from any medical condition that would have led to a CVA.

The VA examiners' rationales detailed that medical records from Pitt County Memorial Hospital indicated the Veteran suffered an "asystolic event or a possible vasovagal response which occurred during the procedure [tonsillectomy] that caused a hypoperfusion stroke of the right middle-cerebral artery," and that that he "suffered the stroke after having a hypotensive episode related to anesthesia (propofol), making it unlikely that his stroke had anything to do with hypertension."  The examiners' finding that the Veteran's CVA was caused by a post-service event provides probative evidence against his claim.  

The VA examiners finally concluded it less likely than not that the Veteran's CVA was incurred or caused by any condition he suffered on active duty.  The Board finds their well-reasoned opinions to have substantial probative value. 

Alternatively, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed CVA is listed as a chronic disease (brain hemorrhage) under 38 C.F.R. § 3.309(a), therefore the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.   
 
Chronic diseases that manifest to a degree of 10 percent or more within 1 year from the date of separation from service are presumed to be service connected.  38 C.F.R. §§ 3.303(b), 3.307(a)(3).  As the Veteran was not diagnosed with his current CVA until November 2009 the presumption of service connection does not apply.

In his July 2010 Notice of Disagreement, the Veteran stated that while in service he suffered from elevated blood pressure and chest pains, and that these symptoms potentially indicate an incurrence or aggravation of the Veteran's current CVA.  The Veteran's service treatment records do note isolated incidents with these symptoms.  The Veteran's service treatment records indicate that he had elevated blood pressure in March and November 1993, and again in January 1994.  The Veteran also experienced chest pains re-occurring during service.  

However, the VA examiners concluded that the record indicated the Veteran was never evaluated for high blood pressure while in service.  Additionally, those examiners concluded that the Veteran's hypertension did not begin while the Veteran was in service, but rather began in 2006, 10 years after the completion of his service.  Furthermore, the Veteran did not suffer his CVA until 2009.  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the Veteran's medical treatment records do not establish that the Veteran began receiving treatment for high blood pressure prior to this 2006 diagnosis.  Even assuming the Veteran experienced continuous high-blood pressure since service, there is nothing in the medical record to indicate his high-blood pressure was related to his CVA, therefore the continuity of symptomatology detailed in 38 C.F.R. § 3.303(b) does not apply.         

The Board acknowledges that the Veteran asserts his incidents of high blood pressure in service were symptoms of his current CVA, indicating he suffered an incurrence or aggravation of his current CVA while in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., chest pains; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether his CVA is related to in-service episodes of elevated blood pressure, chest pain, or other in-service symptoms, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's CVA requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

Finally, there is no competent evidence or opinion of record to support the Veteran's assertion that his currently diagnosed CVA is etiologically related to his active service.

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's CVA on a direct basis.  The benefit of the doubt rule therefore does not apply.

Secondary Service Connection for a CVA

The Veteran also seeks entitlement to secondary service connection for a CVA caused or aggravated by the Veteran's service-connected atypical chest pain/costochondritis. 

In the present case, in order to warrant entitlement to secondary service connection, the Veteran needs to establish that his current disability, a CVA, was caused or aggravated by the Veteran's service-connected disability, atypical chest pain/costochondritis.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, (1995).. 

Costochondritis is an inflammation of the cartilage that connects a rib to the breastbone sternum).  Dorland's Illustrated Medical Dictionary, 423 (32nd ed. 2012).  

A VA examination conducted with the Veteran in May 2016, and subsequent review of that examination and the Veteran's prior medical history by a cardiologist in November 2016 concluded it is less likely than not that the Veteran's CVA was neither caused, or aggravated by, the Veteran's service-connected atypical chest pain/costochondritis.  Moreover, the VA examiners opined there is no connection between costochondritis and the etiology of a CVA.  Significantly, the cardiologist stated that there was "no relation" between costochondritis and a CVA, which shows that costochondritis is not an aggravating factor.  The Board ascribes significant probative weight to their well-reasoned opinions.

As discussed above, the VA examiners concluded the Veteran's CVA was the result of an "asystolic event or a possible vasovagal response which occurred during the procedure [tonsillectomy] that caused a hypoperfusion stroke of the right middle-cerebral artery", and that that he "suffered the stroke after having a hypotensive episode related to anesthesia (propofol)."   

The Board acknowledges that the Veteran asserts his current CVA was caused or aggravated by his service-connected atypical chest pain/costochondritis.  However, as explained above, the Veteran in this case is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  Kahana, 24 Vet. App. 428.  His own lay assertions cannot constitute evidence upon which to grant the claim for service connection.  See Davidson, 581 F.3d 1313; see also Latham, 7 Vet. App. at 365.  Accordingly, the Board assigns little probative value to the Veteran's assertions of the etiology of his CVA.

The VA examiners' opinions are more probative than the other evidence of record. The Board concludes that the preponderance of the evidence is against the claim for entitlement to secondary service connection for the Veteran's CVA. The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Service connection for a CVA (claimed as severe stroke) is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


